Title: To George Washington from Major General William Phillips, 28 October 1779
From: Phillips, William
To: Washington, George


        
          Sir
          Bethlehem [Pa.] October 28th 1779
        
        I have this Evening received Your Excellency’s letter of the 20th Instant.
        I have not failed on the Instant to communicate the Contents to Major General De Reidesel and have left him at full liberty to apply to the American Congress or not as he shall think proper on the subject of his going into New York.
        I am of Opinion it would be highly improper for me to address that Body on this occasion relating to myself, especially as to my future destination, it being a matter of perfect indifference to me—I left Virginia with the participation of General Washington, signified to me by Colonel Bland: And, as I have supposed, arising from some publick agreement between Sir Henry Clinton and Your Excellency in consequence, I should imagine, of a liberty it has pleased Sir Henry to grant to several American Officers of Rank to visit their friends and families, particularly Brigadiers Thomson and Waterbury who have been out from New York on Parole near Six Months.
        I will not, by insinuation or assertion, attempt to give an opinion on the conduct towards me of the American Congress in

this matter, I leave it to time and the Sentiments of dispassionate Men to develope and to determine upon. I have the honour to be, Sir, with great personal Respect Your Excellency’s most obedient and most humble Servant
        
          W. Phillips
        
      